DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 20 are objected to because of the following informalities:  the claim number 7 is duplicated and claim 20 should change “18” to “19”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (US 2014/0286088).
With respect to claims 1-2, Takahashi et al disclose a current reference circuit for a resistive random-access memory (RRAM) cell (see paragraph [0014]), comprising: a configurable resistor network (RC0, RC1, Fig.1), wherein the configurable resistor network is configured to emulate a resistive element 
With respect to claim 9, Takahashi et al disclose the replica selector circuit is a single NMOS transistor device (Q13, Q16, Fig.1) that tracks the selector circuit associated with the RRAM cell.
With respect to claims 13, 19-20, Takahashi et al disclose a system comprising: a resistive random-access memory(RRAM) device wherein the RRAM device includes: a RRAM cell (MC, Fig.1); a first terminal of an access path (Q2, Fig.1) connected to a first terminal of the RRAM cell (MC, Fig.1); and a selector circuit (Q3, Fig.3) connected to a second terminal of the RRAM cell; a current reference circuit, wherein the current reference circuit includes: a configurable resistor network (RC0, RC1, Fig.1), wherein the configurable resistor network is configured to emulate a resistive element of the RRAM cell; a replica access path (Q11, Q14, Fig.1), wherein a first terminal of the replica access path is connected to a first terminal of the configurable resistor network and wherein the replica access path emulates the access path associated with the RRAM cell; and a replica selector circuit (Q12, Q15, Fi.1)  connected to a second terminal of the configurable resistor network and wherein the replica selector circuit emulates the selector circuit associated with the RRAM cell; and a sense amplifier circuit (101, Fig.1) including two input terminals, wherein a second terminal of the access path is connected to one input terminal of the 
With respect to claim 14, Takahashi et al disclose a step current generator circuit (105, Fig.1 or 21, Fig.7) connected to the configurable resistor network, wherein the step current generator is used to adjust a reference current level provided by the current reference circuit.
With respect to claim 15, Takahashi et al disclose the replica access path, the configurable resistor network, the replica selector circuit and the step current generator circuit are configured to track process, voltage and temperature (PVT) variations (see paragraph [0017]).
With respect to claim 16, Takahashi et al disclose the sense amplifier senses the variations in current between the RRAM device and the reference current level provided by the current reference circuit to determine a data value stored in the RRAM cell (Fig.1 and see paragraphs [0016]-[0020]).

Allowable Subject Matter
Claims 3-7, 10-12, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pasotti et al (6,292,398) disclose a method for the in-writing verification of the threshold value in non-volatile memories.
Lin et al (US 2017/0365336) disclose a data sensing apparatus.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        03/11/2022